Citation Nr: 1307242	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  12-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for  gingival hyperplasia in the presence of poor oral hygiene as a result of medication prescribed by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1959 to May 1960. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for gingival hyperplasia in the presence of poor oral hygiene.

In July 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned and a copy of the transcript has been associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current gingival hyperplasia was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable. 



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for gingival hyperplasia as a result of medication prescribed by the Department of Veterans Affairs 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2009, prior to the November 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was also provided notification of the process by which disability ratings and effective dates are established as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with multiple VA examinations.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports obtained in this case are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran presented testimony in a July 2012 hearing before the undersigned.  Thus, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his current gingival hyperplasia in the presence of poor oral hygiene is due to hypertension medication prescribed by the VA from 1999 to 2008.  Accordingly, the Veteran seeks compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for gingival hyperplasia.  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2012). 

For claims, as here, filed on or after October 1, 1997, the veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151  (West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability exists, the Board must consider the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b) (2012). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  38 C.F.R. 
§ 3.361(c)(1) (2012).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2012). 

Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32 ).  38 C.F.R. § 3.361(d)(2) (2012). 

There is no dispute that the Veteran was prescribed calcium channel blockers for many years for treatment of his hypertension.  A December 2008 VA treatment record shows that the Veteran was discontinued from use of Amlodipine due to gingival hyperplasia and was prescribed Lisinopril.  The Veteran reported improvement to the gingival hyperplasia after he stopped taking Amlodipine and his blood pressure was also at goal.  

There are multiple reports addressing the etiology of the Veteran's gingival hyperplasia.  In an October 2008 statement, a student at Miami Dade College noted that the Veteran had severe gingival hyperplasia and associated periodontal disease related to calcium channel blockers. 

Additionally, VA provided the Veteran with multiple examinations with regard to his claim.  In October 2009, a VA examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  The examiner noted a diagnosis of gingival hyperplasia in the presence of poor oral hygiene, and indicated that the gum condition was most likely caused by or a result of calcium channel blocker used to treat hypertension.  She added, however, that the condition was not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  In explaining her conclusion, the examiner stated that gingival hyperplasia was a well-documented side effect of calcium channel blockers in some individuals and there was no way to determine in advance which individuals may develop gingival hyperplasia.  She further noted that the drug would therefore be prescribed and if the individual developed some overgrowth he/she is given an ACE inhibitor as a substitution.  Additionally, it was noted that although some overgrowth may develop, the individual may have to return to using the medication.  In the case at hand, the examiner observed that the medication was discontinued and replaced with Lisinopril as soon as the gum condition was found.  Citing to medical journals addressing this issue, the examiner indicated that whenever possible, treatment should generally target on drug substitution and effective control of local factors such as poor oral hygiene, calculus, and plaque.  She concluded that there was no clear basis as to the development of drug induced gingival hyperplasia or overgrowth versus not getting it but that changing the drug and a good prophy with good oral hygiene and regular periodontal visits usually solved the problem.  

Additionally, another VA examination report was rendered in July 2011.  The Veteran was not evaluated and the examiner based his opinion on review of the claims folder.  Upon review of the evidence, the examiner cited the relevant medical history.  In January 2011, the Veteran was seen at the Miami VA Medical Center for significant calculus deposits on all teeth and poor oral hygiene with malodor.   An October 2009 record from NOVA University Dental School showed that the Veteran had not seen a dentist in over 10 years and there were notations as to poor oral hygiene and supragingival calculus.  The examiner also referenced a drug handbook with regard to Amlodipine and Felodipine and stated that there were fewer instances of gingival hyperplasia than with other calcium channel blockers and usually resolved upon discontinuation.  He concluded that it was less likely than not that the Veteran's overall periodontal condition was the result of prior history of taking calcium channel blocking agents. 

VA obtained another opinion in August 2011.  Upon review of the claims folder, the examiner indicated that he could not provide an opinion without resorting to speculation as to whether the Veteran's gum condition was the result of medication prescribed for blood pressure control.  He reasoned that in the absence of dental history and physician examination prior to 1999, it was not possible to give an opinion without speculation when the VA records show a prescription of Felodipine.  He noted that the incidence of gingival hyperplasia in Felodipine was less than 0.5 percent of patients in the controlled study and that the condition may be avoided or may regress with improved dental hygiene.  The examiner further pointed out that the incidence of gingival hyperplasia was a minimal 0.1 percent to less or equal to 1 percent in Amlodipine, which the Veteran took from July 2007 to November 2009.  The study only indicated that the possible adverse reaction to Amlodipine and Felodipine related to the gum only mentioned gingival hyperplasia and not periodontal disease.  The examiner pointed out that the dental noted form NOVA University stated periodontal disease, and that there was no available information about his mouth and gums or dental records other than from NOVA which started in 2006.  He noted that in an August 2006 inquiry form from NOVA, the Veteran indicated having or having had bleeding gums or periodontal disease; an October 2008 report noted several gingival hypertrophy/hyperplasia and associated periodontal disease related to calcium channel blocker; and a pharmacy profile from Miami VAMC reflecting use of Felodipine since April 1999, change to Amlodipine in July 2007, then change to Lisinopril in November 2008, and a prescription for Chlorhexidine oral rinse was started in November 2008.  

In this case, the evidence does not support a finding that the Veteran's gingival hyperplasia in the presence of poor oral hygiene is the proximate result of VA carelessness, negligence, lack of proper skill, an error in judgment, or an event that was not reasonably foreseeable.  Although the August 2011 VA examiner indicated that he could not provide an opinion as to whether the Veteran's gum condition was due to his prescribed medication, the other clinicians addressed this issue.  The October 2008 report from a dental student and the October 2009 VA examiner indicate that the Veteran's gingival hyperplasia was due to use of calcium channel blockers, which were prescribed for hypertension.  However, the July 2011 examiner concluded that it was less likely than not that the Veteran's overall periodontal condition was the result of his prior history of taking calcium channel blocking agents.  Moreover, the evidence reflects that such a condition is an expected side effect of the use of such medication.  Furthermore, the October 2009 VA examiner opined that the gum condition was not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.   

The Board finds that the VA examination reports are competent, credible, and are  highly probative as they were based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cite to relevant medical principles.  These opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Board finds these opinions to highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

The Veteran has submitted no competent medical evidence contrary to the VA opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2012) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's current dental condition was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

However, in this case, assertions as to whether the Veteran's dental condition was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable, concern medical concepts rather than direct observation.  But see 
Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a complex medical opinion on this matter.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for  gingival hyperplasia in the presence of poor oral hygiene as a result of medication prescribed by the Department of Veterans Affairs is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


